Exhibit 10.4

 



EXECUTION VERSION

 

January 13, 2020

 

Mudrick Capital Acquisition Corporation

527 Madison Avenue

6th Floor

New York, NY 10022

 

RE: Surrender of Parent Class B Common Stock

 

Reference is made to that certain Purchase Agreement (the “Purchase Agreement”),
to be dated as of the date hereof, by and among Hycroft Mining Corporation, a
Delaware corporation, Mudrick Capital Acquisition Corporation, a Delaware
corporation (“Parent”), and MUDS Capital Acquisition Sub, Inc., a Delaware
corporation and an indirect, wholly-owned subsidiary of Parent. This letter
agreement (this “Letter Agreement”) is being entered into and delivered by
Parent and Mudrick Capital Acquisition Holdings LLC, a Delaware limited
liability company (“Parent Sponsor”) in connection with the transactions
contemplated by the Purchase Agreement. Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Purchase
Agreement.

 



In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Parent Sponsor (a)
represents and warrants that it collectively holds all of the issued and
outstanding shares of Parent Class B common stock, par value $0.0001 per share
(the “Parent Class B Common Stock”), in each case, as of the date of this Letter
Agreement, (b) agrees that, subject to the satisfaction or waiver of each of the
conditions to Closing set forth in Sections 6.1 and 6.3 of the Purchase
Agreement, immediately prior to the Closing, Parent Sponsor shall surrender a
number of shares of Parent Class B Common Stock equal to (i) 1,941,667 plus (ii)
the product of (A) 1,941,667 and (B) the difference between (I) 1 and (II) a
fraction (not greater than 1), the numerator of which is the sum of (1) an
amount in cash equal to the portion of the equity financing that is funded by
any Person other than the Initial Subscribers (as defined in the Purchase
Agreement), any member of the Sprott Group (but solely with respect to an amount
of equity financing up to $10,000,000, with any such member not being excluded
to the extent of the amount in excess thereof), or their respective Affiliates
that (x) has a substantive and pre-existing relationship with Parent or its
advisors, (y) was contacted prior to the date hereof regarding the equity
financing and (z) enters into subscription agreements or similar instruments
prior to the Closing pursuant to which such Person agrees to purchase Parent
Class A Common Stock in an equity financing transaction concurrently with the
Closing and (2) the amount of cash remaining in the Trust Account following the
satisfaction of the Parent Stockholder Redemptions, and the denominator of which
is $65,000,000 (the “Surrendered Shares”), which Surrendered Shares will be
cancelled by Parent; and (c) subject to the satisfaction or waiver of each of
the conditions to Closing set forth in Sections 6.1 and 6.3 of the Purchase
Agreement, immediately prior to the Closing, waives any and all rights Parent
Sponsor has or will have under Section 4.3(b)(ii) of Parent’s Charter Documents
to receive, with respect to each share of Parent Class B Common Stock held by
Parent Sponsor, more than one (1) share of Parent Class A Common Stock upon
automatic conversion of such shares of Parent Class B Common Stock in accordance
with Parent’s Charter Documents. Subject to the terms and conditions of this
Letter Agreement, Parent Sponsor agrees to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective the transactions contemplated by this
Letter Agreement.

  



 

 

 

This Letter Agreement shall terminate, and have no further force and effect, if
the Purchase Agreement is terminated in accordance with its terms prior to the
Effective Time. This Letter Agreement, and any claim or cause of action
hereunder based upon, arising out of or related to this Letter Agreement
(whether based on law, in equity, in contract, in tort or any other theory) or
the negotiation, execution, performance or enforcement of this Agreement, shall
be governed by and construed in accordance with the Laws of the State of
Delaware, without giving effect to any principles of conflicts of law. This
Letter Agreement may be executed in two (2) or more counterparts (including by
electronic means), all of which shall be considered one and the same agreement
and shall become effective when signed by each of the parties and delivered to
the other party, it being understood that both parties need not sign the same
counterpart.

 

[The remainder of this page left intentionally blank.]

 

2

 



 

Please indicate your agreement to the terms of this Letter Agreement by signing
where indicated below.

 

    Very truly yours,           Mudrick Capital Acquisition Holdings LLC        
        By: /s/ John O’Callaghan     Name: John O’Callaghan   Title: Corporate
Secretary       Acknowledged and agreed as of the date of this Letter Agreement:
         



Mudrick Capital Acquisition Corporation                 By: /s/ Jason Mudrick  
  Name: Jason Mudrick     Title: Chief Executive Officer    

 

[Signature Page to Letter Agreement]

 





 